*841Claimant worked for a temporary employment agency which provides secretarial services. Claimant accepted an assignment performing secretarial and administrative duties, but failed to return to it after a two-day training session. The Board, inter alia, disqualified claimant from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. We find that the Board’s decision is supported by substantial evidence. Claimant testified that after she accepted the assignment, she felt that the responsibilities were more extensive than originally represented and that she deserved a higher hourly rate of pay. She stated that she would have stayed with the assignment had her compensation been increased. Given the reason for claimant’s failure to complete the assignment, we find no reason to disturb the Board’s finding that she voluntarily left her employment without good cause.
Cardona, P. J., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.